Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to communications regarding the applicant’s amendments and arguments, filed on 7/5/2022.
Claims 1-27 are pending.
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendments and Arguments
Applicant's arguments with respect to claims 1-27 have been considered but are moot in view of the new ground(s) of rejection. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4993029 to Galbraith et al. (hereinafter “Galbraith”), and further in view of U.S. Patent Application Publication No. 20120272017 to Lee et al. (hereinafter “Lee”).
As to claim 1, Galbraith teaches a memory controller comprising (Fig. 1-3, col. 2 ln. 55-65) a transformation unit having a processing unit configured to perform an operation of (Fig. 1-3, col. 2 ln. 55-65) generating second bit values in parallel, based on first bit values inputted in parallel, wherein the transformation unit generates an output bit group based on an input bit group and the second bit values (Fig. 2, 3, col. 3 ln. 45-63, col. 4 ln. 40-42, 56-64, col. 8 ln. 60-col. 9 ln. 30, parallel transformation of input bit values to output bit values for writing, such as W0-W3 is parallel to W4-W7).
Galbraith does not explicitly teach the first bit values having relationship to an address offset of a memory region as claimed.
Lee teaches first bit values having relationship to an address offset of a memory region (par. 0102-0104, i.e. “[0102] A seed offset calculator 610b may provide a seed S.sub.j corresponding to a random read location based upon an initial seed S.sub.0 and random read location information i.sub.j. The seed offset calculator 610b may include a location table 613 and a seed offset calculator 615b… For this reason, although location information of sectors in any page is stored in the location table 613, location information i.sub.j of sectors of all pages needed at one chip can be provided. In addition, in the even that finite field arithmetic (e.g., on a Galois field) may be performed to calculate a seed offset, it is desirable to store the location information i.sub.j using a vector V(i.sub.j) being finite field expression… The seed offset calculator 615b will be more fully described with reference to FIG. 11.”)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Galbraith with the teaching of Lee because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Lee would allow Galbraith to “… perform a de-randomizing operation at a relatively high speed. …since states of memory cells are distributed uniformly, a level of the word line coupling generated between memory cells may be relatively alleviated as compared with that before data randomization. That is, variations of threshold voltages of memory cells may be suppressed. This can advantageously result in an improved read margin. …” (Lee, par. 0050, 0051).
As to claim 2, the rejection of claim 1 is hereby incorporated by reference, the combination of Galbraith and Lee teaches the memory system according to claim 1, wherein the processing unit consists of a plurality of XOR operation units (Fig. 4-6, col. 3 ln. 49-63, exclusive OR operations).
As to claim 3, the rejection of claim 1 is hereby incorporated by reference, the combination of Galbraith and Lee teaches the memory system according to claim 1, wherein the processing unit performs the operation during one clock cycle (col. 4 ln. 14-17, performs according to repetitive counting cycle) when the output bit group is outputted in parallel (Fig. 2, 3, col. 3 ln. 45-63, col. 4 ln. 40-42, 56-64, col. 8 ln. 60-col. 9 ln. 30, parallel transformation of input bit values to output bit values for writing, such as W0-W3 is parallel to W4-W7).
As to claim 4, the rejection of claim 1 is hereby incorporated by reference, the combination of Galbraith and Lee teaches the memory system according to claim 1, wherein the processing unit comprises a plurality of sub processing units configured to generate the second bit values, respectively, in parallel, wherein each of the sub processing units receives one or more corresponding first bit values of the first bit values in parallel, and generates a corresponding second bit value based on the one or more corresponding first bit values (Fig. 2, 3, col. 3 ln. 45-63, col. 4 ln. 40-42, 56-64, col. 8 ln. 60-col. 9 ln. 30, parallel transformation of input bit values to output bit values for writing, such as subunit 41 for W0-W3 is parallel to subunit 42 for W4-W7).
As to claim 5, the rejection of claim 4 is hereby incorporated by reference, the combination of Galbraith and Lee teaches the memory system according to claim 4, wherein the sub processing units correspond to XOR operation expressions (Fig. 4-6, col. 3 ln. 49-63, exclusive OR operations), respectively, which are expressed as random variables, wherein the XOR operation expressions output the second bit values when the first bit values are inputted as the random variables, respectively (Fig. 2, 3, col. 3 ln. 45-63, col. 4 ln. 18-42, 56-64, col. 8 ln. 60-col. 9 ln. 30, random variables using pseudo random polynomials).
As to claim 8, the rejection of claim 1 is hereby incorporated by reference, the combination of Galbraith and Lee teaches the memory system according to claim 1, wherein the first bit values constitute a seed, and the second bit values constitute a random pattern which is generated based on the seed (col. 12 ln. 7-col. 13 ln. 50, seed data combined with write data to produce randomized data, as a random pattern which is generated based on the seed).
As to claim 9, the rejection of claim 8 is hereby incorporated by reference, the combination of Galbraith and Lee teaches the memory system according to claim 8, wherein the transformation unit generates the output bit group by randomizing the input bit group based on the random pattern (col. 12 ln. 7-col. 13 ln. 50, seed data combined with write data to produce randomized data, as a random pattern which is generated based on the seed).
As to claim 10, the rejection of claim 9 is hereby incorporated by reference, the combination of Galbraith and Lee teaches the memory system according to claim 9, further comprising a plurality of transformation units configured to transform a plurality of input bit groups into a plurality of output bit groups, respectively, in parallel, wherein each of the transformation units generates a corresponding output bit group by randomizing a corresponding input bit group based on a random pattern generated by a corresponding processing unit (Fig. 2, 3, col. 3 In. 45-63, col. 4 In. 40-42, 56-64, col. 11 In. 14-26, parallel circuit as disclosed in Figure 3, using forward polynomial multiply and reverse polynomial multiply on write data CWO-CW7, i.e. “The output of randomizer 40,41,42 comprises 8-bit bus 28. In FIG. 3, bus 28 is formed by the two 4-bit busses 28' and 28" that receive the randomized byte as two 4-bit portions WO-W3 and W4-W7 from networks 41 and 42, respectively.”).
As to claim 11, the rejection of claim 1 is hereby incorporated by reference, the combination of Galbraith and Lee teaches the memory system according to claim 1, wherein the first bit values constitute the input bit group, and the second bit values constitute parity data of the input bit group (Fig. 1, 2, col. 2 ln. 56-col. 3 ln. 31, col. 6 ln. 57-66, data including ECC, that is interpreted as parity data, according to specification).
As to claim 12, the rejection of claim 11 is hereby incorporated by reference, the combination of Galbraith and Lee teaches the memory system according to claim 11, wherein the transformation unit generates the output bit group by adding the parity data to the input bit group (Fig. 1, 2, col. 2 ln. 56-col. 3 ln. 31, col. 6 ln. 57-66, adding ECC to data, that is interpreted as parity data, according to specification).
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Galbraith, Lee, and further in view of U.S. Patent Application Publication No. 20160292426 to Gibart et al. (hereinafter “Gibart”).
As to claim 6, combination of Galbraith and Lee teaches the memory system according to claim 5. Balbraith does not explicitly teach wherein the XOR operation expressions are outputted when the random variables are inputted to a circuit including a linear feedback shift register (LFSR) and XOR operation units as claimed.
Gibart teaches wherein the XOR operation expressions are outputted when the random variables are inputted to a circuit including a linear feedback shift register (LFSR) and XOR operation units (par. 0039-0042, scrambling data using pseudo-random number generation using a circuit including a linear feedback shift register (LFSR) and XOR operation units).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective ffiling date of the claimed invention to combine the teaching of combination of Galbraith and Lee with the teaching of Gibart because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Gibart would enable Galbraith to provide a method of transmitting high speed serial data with reduced levels of radiated emissions (Gibart, par. 0001-0007).
As to claim 7, the rejection of claim 6 is hereby incorporated by reference, the combination of Galbraith, Lee and Gibart teaches the memory system according to claim 6, wherein the LFSR consists of N registers coupled in series, and outputs a sequence with a period of 2 N-1 (Gibart, par. 0039-0040, LFSR with register have 2N-1 number of states for bits have a state of zero and one).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Galbraith, Lee, and further in view of U.S. Patent Application Publication No. 20150169406 to Li et al. (hereinafter “Li”).
As to claim 13, combination of Galbraith and Lee teaches the memory system according to claim 12, further comprising an error correcting unit configured to perform an error correcting operation on data (Fig. 1, 2, col. 2 ln. 56-col. 3 ln. 31, col. 6 ln. 57-66, ECC 36 perform error correcting operation on data.). The combination of Galbraith and Lee does not explicitly teach wherein the error correcting unit performs a fast decoding operation having shorter latency than a normal decoding operation, when a fast decoding condition is satisfied as claimed.
Li teaches wherein the error correcting unit performs a fast decoding operation having shorter latency than a normal decoding operation, when a fast decoding condition is satisfied (par. 0016, 0024, 0029, 0033, Fig. 1, 3, 4, performs a fast decoding operation at decoder 118.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective ffiling date of the claimed invention to combine the teaching of combination of Galbraith and Lee with the teaching of Li because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Li would enable combination of Galbraith and Lee to “Power management and processing efficiency of a data storage device may be improved by utilizing multiple decoders to decode data accessed from a memory”(Li, par. 0001-0005).

Allowable Subject Matter
Claims 14-27 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANHTAI V TRAN whose telephone number is (571)270-5129.  The examiner can normally be reached on Monday through Thursday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571)272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANHTAI V TRAN/Primary Examiner, Art Unit 2168